Citation Nr: 1106853	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  05-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed left hip 
disorder.

2.  Entitlement to service connection for a claimed low back 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the RO.    

The claims were previously before the Board in April 2009 wherein 
it was determined that new and material evidence had been 
submitted to reopen the claims.  The reopened claims were 
remanded to the RO for further development and adjudication.    

The matters have been returned to the Board and are now ready for 
appellate disposition.  

In rating decisions dated in June 2009 and October 2009, the RO 
granted service connection for bilateral knee and right hip 
disabilities.  As such, there no longer remain claims in 
controversy.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran is not shown to have manifested complaints or 
findings of a left hip or low back condition in service or for 
many years thereafter.  

3.  The Veteran is not found to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to a left hip or low back disorder since service.    

4.  The currently demonstrated left hip arthritis and low back 
degenerative changes are not shown to be due to an injury or 
other event of the Veteran's active service.


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by left hip arthritis is 
not due to disease or injury that was incurred in or aggravated 
by active service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  The Veteran's disability manifested by low back degenerative 
changes is not due to disease or injury that was incurred in or 
aggravated by active service; nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claims for service connection in correspondence sent to 
the Veteran in March 2004 and June 2009.  

These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  Notice 
pursuant to the Dingess decision was sent in a March 2006 letter.  
The claims were readjudicated in an October 2009 supplemental 
statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and private 
medical records, and reports of VA examination.  The Veteran has 
not identified other evidence that has not been obtained.

The VA Medical Center (VAMC) in Columbia, South Carolina, 
indicated in March 2007 that there were no records of treatment 
of the Veteran between January 1973 and December 1974 at their 
facility.  Any further efforts to obtain these records would be 
futile.   38 C.F.R. § 3.159(c)(2).

The Board notes the Veteran is a recipient of Social Security 
benefits.  These records are not associated with the claims 
folder; however, the Veteran has not indicated that he was 
awarded disability benefits for the claimed disorders or received 
treatment for either his back or left hip from any other provider 
other than those already associated with the claims folder.  As 
such, a remand is  not necessary.  See Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010)

The Veteran has not identified any other evidence which has not 
been obtained with respect to the claims decided in the instant 
decision.  In fact, the Veteran indicated in October 2009 that he 
had no additional evidence or information to submit in support of 
his claims.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such defect is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).   


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran contends that he is entitled to service connection 
for left hip and low back disabilities.  Specifically, he reports 
injuring both his left hip and low back during a paratrooper 
training jump in November 1968 in high winds when he landed hard 
sustained the claimed injuries.

In support of this claim, the Veteran has submitted two buddy 
statements indicating they witnessed the Veteran make the claimed 
jump in high winds.  The statement from JEA indicated that to the 
"best of his knowledge" the Veteran sustained injuries to his 
hips and legs during that jump.

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for left hip and low back 
disabilities on a direct or presumptive basis is not warranted.  

Turning first to direct service connection, the service treatment 
records are negative for complaints or findings regarding a left 
hip or low back condition.  Notably, the separation examination 
and report of medical history in January 1970 were devoid of any 
reference to a left hip disorder.  

The Veteran also is shown to have denied having or having had 
recurrent low back pain.   He reported locking of the left knee, 
but denied having bone, joint or other deformity.  

Significantly, the Veteran filed his original claim of service 
connection for bilateral knee injuries in May 1970.  

Post-service, the first complaints of  low back pain are shown in 
October 1991. VA outpatient treatment records show the Veteran  
reported having  pain as he worked on his feet all day.  

Thereafter, he complained of low back pain related to lifting and 
twisting at work in 1995.  An April 1998 entry revealed that the 
Veteran had a history of a lifting injury to his low back in 
August 1996.  

The first post-service reports of left hip pain are shown in 
1999.  While VA outpatient treatment records in April 1999 note 
osteoarthritis of the hips, this was not objectively confirmed by 
radiographic evidence.  

The VA examination report noted degenerative joint disease of the 
left hip at that time, which is clearly outside the one-year 
presumptive period for arthritis.  38 C.F.R. §§ 3.307, 3.309.  
Similarly, lumbosacral discogenic disease was not diagnosed until 
2009.  Id.  

On review, the evidence serves to date the onset of his left low 
back manifestations to a period many years after the Veteran's 
period of active service in March 1970.  Further, entries show 
intercurrent work-related injuries to the low back.  The left hip 
complaints similarly are not shown earlier than 29 years after 
separation from service.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a 
fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).  

The absence of complaints or findings constitutes negative 
evidence against the claims because it tends to disprove that 
left hip and low back disabilities were due to a paratrooper jump 
in November 1968 or any other event or incident of the Veteran's 
service.  Id.  

To the extent that the Veteran may be asserting that he had 
continued or ongoing problems with his left hip and low back 
since the 1968 accident, these statements are not found to be 
credible for the purpose of establishing a continuity of 
symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Significantly, these current assertions are found to be 
inconsistent with earlier and more probative statements made by 
the Veteran at the time of his discharge from service and in 
connection with medical care rendered after service.  Id.  

Here, even though the lay evidence tends to show that the Veteran 
experienced a hard landing after a parachute jump in service, 
there is no competent evidence that establishes a causal link 
between any current left hip of low back pathology and an 
identified injury or other claimed incident of the Veteran's 
service.  

If fact, the August 2009 VA examiner opined that the current left 
hip sprain and lumbosacral spine degenerative changes were not 
caused by or the result of the Veteran's active service.  The x-
ray studies at that time showed no abnormality of the left hip.  

The examiner reasoned that the service treatment records were 
negative for chronic left hip and low back disabilities and there 
was evidence that the Veteran injured his low back post-service.  

Although the Veteran and his buddies now assert he sustained left 
hip and low back injuries during service, their statements alone 
do not constitute competent evidence of a medical nexus as only 
those medically trained are competent to diagnose a condition and 
identify likely etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the claims 
and the appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   




ORDER

Service connection for a left hip disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


